DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-13, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuyler et al. (US 2017/0112630 A1) .
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in 
Claim 1. Kuyler et al. disclose an expandable spinal implant (implant 212) for insertion into a patient's disc space between an upper vertebral body and a lower vertebral body, the implant comprising: a proximal end (end 220), an opposite distal end (end 218), a length extending between the proximal end and the distal end, and a mid-longitudinal axis extending through the proximal end and the distal end; an upper portion (member 216) extending between the proximal end and the distal end of the expandable spinal implant, the upper portion having an upper inner surface (surface 284); a lower portion (member 214 and housing 244) extending between the proximal end and the distal end of the expandable spinal implant, the lower portion being pivotally engaged with the upper portion (member 216 is pivotally engaged with housing 244 as shown when comparing Fig. 7 to Fig. 13), and having a lower inner surface (surface 230), the lower inner surface including a ramp portion (cavity 232) proximate the distal end of the expandable spinal implant, the ramp portion extending upwardly toward the upper portion in a direction transverse to the mid-longitudinal axis (cavity 232 extends towards member 216 adjacent end 218); a force application device (screw 
Claim 2. Kuyler et al. disclose wherein the upper portion includes a first outer surface (vertebral engaging surface 282) that is configured to engage a vertebral endplate of the upper vertebral body, and the lower portion includes a second outer surface (vertebral engaging surface 224) that is configured to engage a vertebral endplate of the lower vertebral body (Figs. 7-18). 
Claim 3. Kuyler et al. disclose wherein at least one of the first outer surface and the second outer surface includes an aperture (cavity 242) defined therein to allow bone growth therethrough (Figs. 7-18). 
Claim 4. Kuyler et al. disclose wherein the force application device comprises a threaded screw (screw 321) (Figs. 7-18). 
Claim 5. Kuyler et al. disclose wherein a distal end surface (portion of links 299 and 300 closest to end 218) of the distal end portion is substantially arcuate (see Figs. 7 and 9), the arcuate distal end surface being configured to contact portions of the lower inner surface and the upper inner surface (see Figs. 7 and 9) (Figs. 7-18). 
Claim 8. Kuyler et al. disclose wherein the lower portion includes an opening (opening 248) defined in the proximal end, the opening including an inner peripheral surface, the inner peripheral surface including at least one thread defined thereon (para. 0092 states that screw 321 is threaded with housing 244) (Figs. 7-18). 
Claim 9. Kuyler et al. disclose wherein the force application device includes an elongated shaft, the elongated shaft including an outer peripheral surface, the outer peripheral surface including at least one thread defined thereon (para. 0092 states that screw 321 is threaded with housing 244), the at least one thread on the outer peripheral surface of the shaft being configured to engage the at least one thread on the inner 
Claim 10. Kuyler et al. disclose a pin (pin 262) for pinning the proximal end portion and the distal end portion to one another to facilitate pivotal attachment thereof (Figs. 7-18). 
Claim 11. Kuyler et al. disclose an expandable spinal implant (implant 212) for insertion into a patient's disc space between an upper vertebral body and a lower vertebral body, the implant comprising: a proximal end (end 220), an opposite distal end (end 218), a length extending between the proximal end and the distal end, and a mid-longitudinal axis extending through the proximal end and the distal end; an upper portion (member 216) extending between the proximal end and the distal end of the expandable spinal implant, the upper portion having an upper inner surface (surface 284); a lower portion (member 214 and housing 244) extending between the proximal end and the distal end of the expandable spinal implant, the lower portion being pivotally engaged with the upper portion (member 216 is pivotally engaged with housing 244 as shown when comparing Fig. 7 to Fig. 13), and having a lower inner surface (surface 230), the lower inner surface including a ramp portion (cavity 232) proximate the distal end; a force application device (screw 321) having a distal end surface (surface adjacent housing 320) and being alternately moveable toward or away from the distal end of the implant via actuation of the force application device (compare Fig. 9 to Fig. 15); and a moveable portion (housing 320 and linkage 234, which includes links 299 and 300) positioned between the upper portion and the lower portion, and having a proximal end portion (housing 320) and a distal end portion (linkage 234, which includes 
Claim 12. Kuyler et al. disclose wherein the upper portion includes a first outer surface (vertebral engaging surface 282) and the lower portion includes a second outer surface (vertebral engaging surface 224), at least one of the first outer surface of the upper portion and the second outer surface of the lower portion includes an aperture (cavity 242) defined therein to allow bone growth therethrough (Figs. 7-18). 
Claim 13. Kuyler et al. disclose wherein a distal end surface (portion of links 299 and 300 closest to end 218) of the portion of the distal portion is substantially arcuate (see Figs. 7 and 9), the arcuate distal end surface being configured to contact portions of the lower inner surface and the upper inner surface (see Figs. 7 and 9) (Figs. 7-18). 
Claim 15. Kuyler et al. disclose wherein the lower portion includes an opening (opening 248) defined in the proximal end, the opening including an inner peripheral 
Claim 16. Kuyler et al. disclose wherein the force application device includes an elongated shaft, the elongated shaft including an outer peripheral surface, the outer peripheral surface including at least one thread defined thereon (para. 0092 states that screw 321 is threaded with housing 244), the at least one thread on the outer peripheral surface of the shaft being configured to engage the at least one thread on the inner peripheral surface of the opening (para. 0092 states that screw 321 is threaded with housing 244) (Figs. 7-18). 
Claim 17. Kuyler et al. disclose a pin (pin 262) for pinning the proximal end portion and the distal end portion to one another to facilitate pivotal attachment thereof (Figs. 7-18).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,076,423 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Because claims 1-20 of the application are anticipated by claims 1-20 of the patent, they are not patentably distinct from the patent claims.

Allowable Subject Matter
Claims 18-20 are allowable over the prior art.
Claims 6, 7, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note, however, that claims 6, 7, 14, and 18-20 are subject to a double patenting rejection as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773